Title: To James Madison from Thomas Jefferson, 12 March 1801
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Washington Mar. 12. 1801.
I offer you my sincere condolances on the melancholy loss, which has detained you at home: and am entirely sensible of the necessities it will have imposed on you for further delay. Mr. Lincoln has undertaken the duties of your office per interim, and will continue till you can come. Genl. Dearborn is in the War Department. Mr. Gallatin, though unappointed, has staid till now to give us the benefit of his counsel. He cannot enter into office till my return, & he leaves us tomorrow. In the mean time Dexter continues. Stoddert also accomodated me by staying till I could provide a successor. This I find next to impossible. R. R. L. first refused. Then Genl. Smith refused. Next Langdon. I am now returning on Genl. Smith, but with little confidence of success. If he will undertake 6. months or even 12. months hence, I will appoint Lear in the mean time. He promised, if Langdon would take it for 6. months, he would in that time so dispose of his business as to come in. This makes me hope he may now accept in that way. If he does not, there is no remedy but to appoint Lear permanently. He is equal to the office if he possessed equally the confidence of the public. What a misfortune to the public that R. Morris has fallen from his height of character. If he could get from confinement, & the public give him confidence, he would be a most valuable officer in that station & in our council. But there are two impossibilities in the way. I have ordered my chair & horses to meet me at Heron’s on the 22d. inst. not that I count on being there punctually on that day, but as near it as I can. I shall be at home a fortnight. I hope you will find it convenient to come on when I do or very soon after. Dr. Thornton means to propose to rent his house to you. It will be some two or three hundred yards distant from your office, but also that much nearer towards the Capitol. We shall have an agreeable society here, and not too much of it. Present my esteem to mrs. Madison and accept yourself assurances of my constant & sincere attachment
Th: Jefferson
 

   
   FC (DLC: Jefferson Papers). RC offered for sale in Stan. V. Henkels Catalogue No. 592 (1892).



   
   Believing that Federalists in the March 1801 special session of Congress would frustrate the appointment of Gallatin, Jefferson held his nomination for treasury secretary until the newly elected Senate convened in December but gave Gallatin a recess appointment on 14 May (Malone, Jefferson and His TimeDumas Malone, Jefferson and His Time (6 vols.; Boston, 1948–81)., 4:33–34).



   
   Samuel Dexter of Massachusetts had succeeded to the treasury office in late December 1800 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:363–64).



   
   Benjamin Stoddert, a Georgetown businessman, had assumed responsibility for the Navy Department when Congress created it in 1798 (ibid., 1:275).



   
   Livingston turned down the Navy Department before accepting the ministerial post in Paris. John Langdon of New Hampshire also declined, as did the Philadelphian William Jones. Dearborn, and then Samuel Smith, filled the post temporarily. Jefferson finally prevailed on Smith’s brother Robert, a Baltimore merchant and admiralty lawyer, who agreed in mid-July to assume the office (ibid., 1:400; Noble E. Cunningham, Jr., The Process of Government under Jefferson [Princeton, N.J., 1978], pp. 12–14, 19–21).



   
   Tobias Lear (1762–1816), born in Portsmouth, New Hampshire, graduated from Harvard in 1783 and later served as private secretary to George Washington. Prominent among the northerners with whom Jefferson sought to balance the weight of Virginians and southerners in his administration, Lear was the president’s choice to be commercial agent at Saint-Domingue.



   
   Robert Morris had overspeculated in various land ventures and spent three years in debtors’ prison. He was released in August 1801 (Ellis Paxson Oberholtzer, Robert Morris: Patriot and Financier [New York, 1903], p. 354).



   
   Heron’s was located in Culpeper (Jefferson to Thomas Mann Randolph, 12 Mar. 1801 [DLC: Jefferson Papers]).



   
   William Thornton (1759–1828) and JM had been friends since the fall of 1789, when they both lived in the same Philadelphia boardinghouse. Thornton, designer of the U.S. Capitol, was a District of Columbia commissioner, 1794–1802.


